Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Applicants have not amended the claims filed on 2 November 2020.  The Applicants filed an RCE with a new IDS on 4/19/2021.  No claims have been amended. No claims have been canceled.  No claims have been added. Claims 21-33, 35-40 are still pending in this application, with claims 21, 30, and 37 being independent.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2021 has been entered.

Allowable Subject Matter
Claims 21-33 and 35-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
The following references were considered (among others) in determining the patentability of claims 21-33 and 35-40:


Regarding claim 21, the allowable limitations from claim 34 have been incorporated into independent claim 21.  Regarding the limitations from claim 34 incorporated into claim 21,
Narayanan et al. (“Narayanan”, US Pre-Grant Publication 20140043333 A1) discloses establishing a shader hash table (Narayanan [0026] stores shader binaries in a cache and associates each shader with a key.  The key is computed using a hash function.); and
storing the shader hash table in a shader cache of a memory.  (Narayanan [0026] stores shader binaries in a cache.)
However, the prior art of record, taken alone or in combination, fails to teach or fairly suggest associating each of a plurality of performance criteria with a respective sequence of compiled shaders, including associating the performance criterion and the first sequence of compiled shaders in the shader hash table.

Regarding claim 30, in light of the allowance of claim 21, the system in claim 30 is similar and performed by the method in claim 21. Therefore, claim 30 is allowed for the same reasons as claim 1.

Regarding claim 37, in light of the allowance of claim 21, the medium in claim 37 is similar and performed by the method in claim 21. Therefore, claim 37 is allowed for the same reasons as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131.  The examiner can normally be reached on 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613